REINHARD, Judge.
The trial court sustained wife’s motion to modify by increasing child support for the *77parties’ one child from $17.50 per week to $27.50 per week. An attorney’s fee in the amount of $675 was allowed to wife’s attorney.
A review of the record leads us to conclude that the court’s order is supported by substantial evidence and is not against the weight of the evidence. Neither does it erroneously declare nor apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An opinion here would have no precedential value.
Accordingly, and in compliance with Rule 84.16(b), the judgment is affirmed.
DOWD, P. J., and CRIST, J., concur.